Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142325                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  STATE TREASURER,                                                                                        Mary Beth Kelly
           Plaintiff/Counter-                                                                             Brian K. Zahra,
           Defendant-Appellee,                                                                                       Justices

  v                                                                SC: 142325
                                                                   COA: 294142
                                                                   Muskegon CC: 09-046457-CZ
  HOMER LEE JOHNSON,
           Defendant/Counter-
           Defendant-Appellant,
  and

  UNUM LIFE INSURANCE COMPANY,
           Defendant/Counter-Plaintiff,
  and

  FLOYD D. JOHNSON, Individually and as
  Personal Representative of the Estate of Mary
  Etta Johnson, JAMES JOHNSON, JEREMIAH
  JOHNSON, and JOSEPH JOHNSON,
                Counter-Defendants-Appellants,
  and

  CRANDELL FUNERAL HOME, INC.,
           Counter-Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 18, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2011                      _________________________________________
           t0418                                                              Clerk